—Appeal by the defendant from two judgments of the Supreme Court, Kings County (Jones, J.), both rendered February 25, 1997, convicting him of criminal sale of a controlled substance in the third degree under Indictment No. 8992/95, and criminal sale of a controlled substance in the third degree under Indictment No. 202/96, upon his pleas of guilty, and imposing sentences.
Ordered that the judgments are affirmed.
*334The defendant’s contention that his pleas were involuntary is unpreserved for appellate review, as he failed to move to withdraw his pleas on that ground in the Supreme Court (see, People v Pascale, 48 NY2d 997; People v Sierra, 256 AD2d 598). In any event, the record demonstrates that his pleas were entered voluntarily, knowingly, and intelligently (see, People v Harris, 61 NY2d 9, 16-17; People v Flakes, 238 AD2d 520, 521). Bracken, J. P., Santucci, Altman and Florio, JJ., concur.